     Case 5:20-cv-00096-TKW-MJF Document 17 Filed 10/05/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

RAYMOND SMITH,

      Plaintiff,

v.                                                   Case No. 5:20cv96-TKW-MJF
J.S. PROFFITT and B. WOOD,

      Defendants.
                                            /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 15) and Plaintiff’s objection (Doc. 16). Upon de novo

review of the issues raised in the objection, see Fed. R. Civ. P. 72(b)(3), the Court

agrees with the magistrate judge’s determination that Plaintiff’s amended complaint

should be dismissed for failure to state a claim upon which relief can be granted

because even if everything Plaintiff says in the objection is true, he still cannot

establish that he was deprived of a constitutionally protected liberty or property

interest since the disciplinary report was overturned, he lost no gain time, and the

time he served in disciplinary confinement (45 days, or less) does not constitute an

atypical or significant hardship in relation to the ordinary incidents of prison life as

a matter of law.

      Accordingly, it is ORDERED that:
Case 5:20-cv-00096-TKW-MJF Document 17 Filed 10/05/20 Page 2 of 2




1.    Plaintiff’s objection is overruled, and the magistrate judge’s Report

      and Recommendation is adopted and incorporated by reference in this

      Order.

2.    The amended complaint is DISMISSED with prejudice under 28

      U.S.C. §§1915(e)(2)(B)(ii) and 1915A(b)(1) for failure to state a claim

      upon which relief can be granted.

3.    The Clerk shall close the file.

DONE and ORDERED this 5th day of October, 2020.

                           T. Kent Wetherell, II
                          T. KENT WETHERELL, II
                          UNITED STATES DISTRICT JUDGE




                                   2
